Citation Nr: 1720486	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-18 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected tricompartmental traumatic arthritis left knee with medial meniscus tear prior to June 25, 2015.  

2.  Entitlement to an evaluation in excess of 30 percent for service-connected left total knee arthroplasty on or after August 1, 2016.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.  

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected left knee disability. 



REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

S. Krunic, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1981 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A March 2013 RO Decision Review Officer (DRO) conference report notes that the Veteran waived a DRO hearing regarding the issues of the left knee and bilateral ankles in favor of an additional VA examination. 

In an October 2015 rating decision, the RO assigned a temporary total evaluation for the Veteran's left total knee arthroplasty, effective from June 25, 2015, and a 30 percent evaluation, effective from August 1, 2016.  Therefore, as the Veteran has a 100 percent schedular rating from June 25, 2015 to August 1, 2016, that time period will not be further considered.  

The Board notes that the appeal initially included the issue of entitlement to service connection for a lumbar spine disorder.  In a June 2013 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine secondary to service-connected bilateral knee disabilities and assigned a 10 percent evaluation effective from January 27, 2009.  Subsequently, the Veteran submitted a timely Notice of Disagreement (NOD) with respect to the initial evaluation assigned for the lumbar spine disability.  However, as discussed below, the RO has yet to take any action on that appeal.  See Manlincon v. West, 12 Vet. App. 238   (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an Statement of Case (SOC)).

The Board also notes that the Veteran submitted a timely NOD with a January 2013 rating decision in which the RO continued 10 percent evaluations for the Veteran's service-connected right and left hip disabilities.  See January 2014 NOD.  In February 2014, an appeal election letter was sent to the Veteran and thus, it appears that the RO has acknowledged the NOD and taken action on the appeal.  Therefore, a remand for the issuance of a SOC is not required at this time.  Hence, those issues remain under the jurisdiction of the RO at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of entitlement to an evaluation in excess of (1) 10 percent for service-connected tricompartmental traumatic arthritis left knee with medial meniscus tear prior to June 25, 2015; (2) 30 percent for service-connected left total knee arthroplasty on or after August 1, 2016; and (3) 10 percent for degenerative arthritis of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran has right and left ankle disorders that are the result of service or a service-connected disability.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right and left ankle disorders have been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 . Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board finds that the evidence of record supports a grant of service connection for right and left ankle disorders.  In that regard, the Board notes that the record contains private medical reports linking the Veteran's bilateral ankle disorders to his bilateral knee disabilities.  An October 2009 statement from Dr. D.W. (initials used to protect privacy) notes that the Veteran's ankle complaints are likely related to his alignment issues with significant varus in both right and left knees.  However, the physician did not diagnose the Veteran as having a current bilateral ankle disorder.   Nevertheless, an August 2011 medical evaluation and medical opinion from Dr. R.P. indicates that osteoarthritis of the bilateral ankles needed to be ruled out.  Additionally, he stated that the Veteran's loss of range of motion in the knees affects the gait, posture, and biomechanics of his ankles.  An August 2011 medical evaluation from Dr. W.C. reveals that the Veteran had good ankle motion bilateral and strength was 5/5.  There was slight tenderness to palpation anterior medial in the right ankle but there was no effusion, edema, or crepitus noted.  The physician referenced an x-ray that showed some slight degenerative changes in the right ankle.  Lastly, the examiner diagnosed the Veteran as having degenerative joint disease of the bilateral ankles and opined that the diagnosed bilateral ankle disorders were associated with the bilateral knee disabilities. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Although there is evidence against the claim insofar as an April 2013 VA examiner opined that the Veteran's ankle conditions were not caused by or the result of his knee disabilities, as the Veteran's right and left ankles were stable and the examination was normal, the Board finds that, upon weighing the evidence of record, it is at least as likely as not that the Veteran has current left and right ankle disorders that are related to service and the Veteran's service connected right and left knee disabilities.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for left and right ankle disorders is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

Entitlement to service connection for a right ankle disorder is granted.

Entitlement to service connection for a left ankle disorder is granted.


REMAND

With respect to the Veteran's claim for an increased evaluation for his left knee disability, the Veteran was afforded a VA examination in April 2016.  However, the VA examination is inadequate because VA joint examinations must include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158  (2016). Because the VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.

Finally, in May 2014, the Veteran submitted a timely NOD challenging the 10 percent evaluation assigned for the lumbar spine disability in the June 2013 rating decision,   However, it appears that the AOJ has not initiated any development with respect to the appeal.  Thus, a remand is required for the AOJ to issue an SOC.   Manlincon, supra. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a statement of the case addressing the issue of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine secondary to service-connected bilateral knee disabilities.  See June 2013 rating decision and May 2014 NOD.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected left total knee arthroplasty.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should state whether the Veteran has prosthetic replacement of the knee joint with residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should further indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia with loose motion requiring a brace or any symptomatology analogous thereto.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

The examiner should provide the range of motion in degrees for the Veteran's left knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


